
	

113 HR 2303 IH: Save Our Soldiers’ Lungs Act
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2303
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2013
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To define the term covered waste for
		  purposes of the Department of Defense prohibition on the disposal of certain
		  waste in open-air burn pits.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Soldiers’ Lungs
			 Act.
		2.Clarification of
			 prohibition on disposing of waste in open-air burn pitsFor the purposes of Department of Defense
			 Instruction 4715.19, issued as required by section 317 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2701 note)
			 or any successor instruction, the term covered waste
			 specifically includes, in addition to the materials already specified in
			 subparagraphs (A) and (B) of subsection (c)(2) of such section, the
			 following:
			(1)Tires.
			(2)Treated
			 wood.
			(3)Batteries.
			(4)Plastics, except insignificant amounts of
			 plastic remaining after a good-faith effort to remove or recover plastic
			 materials from the solid waste stream.
			(5)Munitions and explosives, the destruction
			 of which is covered in Department of Defense Instruction 6055.09–M (Reference
			 (i)).
			(6)Compressed gas
			 cylinders, unless empty with valves removed.
			(7)Fuel containers,
			 unless completely evacuated of its contents.
			(8)Aerosol
			 cans.
			(9)Polychlorinated
			 biphenyls.
			(10)Petroleum, oils,
			 and lubricants products (other than waste fuel for initial combustion).
			(11)Asbestos.
			(12)Mercury.
			(13)Foam tent
			 material.
			(14)Any item
			 containing any of the materials referred to in a preceding paragraph.
			
